Title: To Thomas Jefferson from Albert Gallatin, 19 February 1805
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     [19. Feb. 1805]
                  
                  This claim is an old loan office certificate which might have been funded under the funding act, until it became barred by act of 3 March 1795.
                  The operation of the last mentioned act was suspended for one year by act of 12 June 1798 (Vol. 4th page 123); and the certificate might have been paid off if presented before 12 June 1799: since which day it is barred by the act of limitation above mentioned (of 3 March 1795. Vol. 3rd page 215)
                  
                     A. G.
                  
               